             Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 1 of 10



 1   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949)369-3701
 5
     tbienert@bienertkatzman.com
 6   wbernstein@bienartkatzman.com
     Attorneys for James Larkin
 7
     Paul J. Cambria, Jr. (NY Bar No. 1430909, admitted pro hac vice)
 8
     Erin McCampbell (NY Bar. No 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
11   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Attorneys for Michael Lacey
14
     Additional counsel listed on next page
15

16                            IN THE UNITED STATES DISTRICT COURT
17                                     FOR THE DISTRICT OF ARIZONA
18

19   United States of America,                        Case No. 2:18-cr-00422-PHX-SMB
20                        Plaintiff,                  DEFENDANTS’ MOTION IN
21 vs.                                                LIMINE TO PRECLUDE EVIDENCE
                                                      REGARDING BACKPAGE.COM’S
22   Michael Lacey, et al.,                           ALLEGED REPUTATION AS A
                                                      LEADING SOURCE OF ILLEGAL
23
                          Defendants.                 SEXUAL SERVICE
24                                                    ADVERTISEMENTS

25                                                    (Oral argument requested)
26

27

28

            MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
            REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
            Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 2 of 10



 1   Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 2   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
 3   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW PC
 4   1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
 5
     Telephone: (310) 201-2100
 6   Facsimile: (310) 201-2110
     glincenberg@birdmarella.com
 7   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
 8
     Attorneys for John Brunst
 9
     Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
11   2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
12   Telephone: (602) 257-0135
     bf@federlawpa.com
13   Attorney for Scott Spear
14
     David Eisenberg (AZ Bar No. 017218)
15   DAVID EISENBERG PLC
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
17   Telephone: (602) 237-5076
     Facsimile: (602) 314-6273
18   david@deisenbergplc.com
     Attorney for Andrew Padilla
19

20   Joy Malby Bertrand (AZ Bar No. 024181)
     JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22
     Telephone: (602)374-5321
23   Facsimile: (480)361-4694
     joy.bertrand@gmail.com
24   Attorney for Joye Vaught
25

26

27

28

           MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
           REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
             Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 3 of 10



1                                             MOTION
2           Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
3    Joye Vaught, by and through their undersigned attorneys, move in limine for an order precluding
4    the government from presenting evidence regarding Backpage.com’s alleged reputation as a
5    leading source of illegal sexual service advertisements. This Motion is based on the following
6    Memorandum of Points and Authorities, the Court’s file, and any evidence or argument
7    presented at the hearing on this matter. Excludable delay under 18 U.S.C. § 3161(h)(1) may
8    occur as a result of this Motion or of an order based on this Motion.
9                        MEMORANDUM OF POINTS AND AUTHORITIES
10          A.         Introduction.
11          Defendants anticipate that the government may seek to argue or introduce at trial
12   evidence or testimony asserting that Backpage.com (“Backpage”) was a “well-known”
13   prostitution site, for the purpose of securing convictions of Defendants based on their
14   purported knowledge of these rumors and resulting bad character. The Court should preclude
15   such evidence as irrelevant under Federal Rule of Evidence 401, as unfounded hearsay under
16   Rules 802 and 602, as improper character evidence under Rule 404, as improper opinion
17   testimony under Rules 701 through 704, and unduly prejudicial for failing to satisfy Rule 403’s
18   balancing test.
19          The government’s Superseding Indictment (“SSI”) claims that Backpage was “notorious
20   for being the internet’s leading source of prostitution advertisements” and “a hub for the sex
21   trade.” Dkt. 230, ¶1, ¶127. These sweeping assertions represent only a small portion of the
22   character assertions the government has made concerning Backpage throughout this case.
23   These types of claims lack relevance, lack foundation, and are inadmissible hearsay.
24   Additionally, evidence and argument concerning the purported “notoriety” of Backpage as an
25   alleged “illegal” prostitution website are improper character evidence, improper opinion
26   testimony, and introduction of these claims at trial would be unduly prejudicial, confuse the
27   issues, inflame the jury, cause undue delay, and waste time. Therefore, the Court should
28   preclude any evidence or argument concerning collective opinions or rumors that: (1) many
                                                     1
          MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
          REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
             Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 4 of 10



1    adult ads on Backpage clearly related to unlawful activities; (2) Backpage had more adult ads
2    related to unlawful activities than did other sites; (3) people seeking to procure unlawful sexual
3    services turned to Backpage adult ads more often than to other sites; and (4) Backpage allegedly
4    had a reputation as a leading source of illegal sexual services advertisements.
5           B.      Evidence or argument related to Backpage’s alleged reputation as a
                    leading source of illegal sexual service advertisements should be
6                   precluded as irrelevant.
7           Under Federal Rule of Evidence 402, irrelevant evidence is inadmissible. Relevant
8    evidence must be “of consequence in determining the action.” Fed. R. Evid. 401(b); see Bruton
9    v. United States, 391 U.S. 123, 131 n.6 (1968) (“An important element of a fair trial is that a jury
10   consider only relevant and competent evidence bearing on the issue of guilt or innocence.”).
11   Because Backpage is not a defendant in this case, the government’s allegations regarding
12   Backpage’s reputation in the community are not at issue. Furthermore, even if Backpage had
13   many ads relating to unlawful conduct or was considered a popular destination by those
14   intending to engage in unlawful sexual activities, such evidence does not address whether
15   Defendants knew this information or held these beliefs or, even if they did, whether they
16   intended to facilitate the unlawful conduct of those who used the site for unlawful purposes. As
17   the government’s allegations regarding Backpage’s purported reputation do not assist in
18   determining Defendants’ knowledge, testimony and evidence related to such allegations must
19   be precluded under Rules 401 and 402.
20          C.      Evidence or argument related to Backpage’s alleged reputation as a
                    leading source of illegal sexual service advertisements should be precluded
21                  as hearsay.
22          Assertions that Backpage had a “notorious” reputation “for being the internet’s leading
23   source of prostitution advertisements” (SSI ¶ 1) have no place in a trial that should be based
24   upon admissible evidence and competent witnesses who have personal knowledge of the facts
25   to which they testify (see Fed. R. Evid. 602). Assertions about Backpage’s reputation are
26   inadmissible collective hearsay at best and must therefore be precluded. See Fed. R. Evid. 801,
27   802. No exception to the rule against hearsay applies for these assertions regarding Backpage.
28   Rule 803(21)’s exception for reputation concerning an individual’s character is inapplicable as
                                                       2
          MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
          REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
             Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 5 of 10



1    Backpage is neither a defendant nor a person, and the government is seeking to introduce this
2    character evidence to prove Defendants’ knowledge and intent. See United States v. McClain, 531
3    F.2d 431, 436 (9th Cir. 1976) (a “classic example of the improper use of hearsay” was allowing
4    the government to introduce hearsay evidence that defendant had a reputation as a drug dealer
5    for the purpose of inferring that the defendant was predisposed to deal); see also Dick v. Phone
6    Directories Co., 397 F.3d 1256, 1266 n.5 (10th Cir. 2005) (statements that an office was known as
7    a “lesbian factory” were inadmissible reputation evidence under Rule 803(21) “because the
8    statement concerns neither a person nor her character.”). Furthermore, even under the limited
9    circumstances in which reputation evidence may be admitted, such as to prove genealogy, there
10   must still be “testimonial foundation” for such evidence. See Young Ah Chor v. Dulles, 270 F.2d
11   338, 345 (9th Cir. 1959). Accordingly, the government should be precluded from introducing
12   evidence or argument about Backpage’s alleged “notorious” reputation under Rules 802 and
13   602.
14           D.     Evidence or argument related to Backpage’s alleged reputation as a
                    leading source of illegal sexual service advertisement should be precluded
15                  as impermissible character evidence that will be imputed onto Defendants.
16           Under Rules 404(a)(1) and 404(b)(1), “[e]vidence of a person’s character or character
17   trait” or “[e]vidence a crime, wrong, or other act . . . to prove a person’s character [are] not
18   admissible to prove that on a particular occasion the person acted in accordance with the
19   character or trait.” The only purpose for the government to offer evidence, argument, or
20   testimony regarding Backpage’s alleged reputation as a “go-to” source for advertising unlawful
21   sexual activity would be to convince the jury that the Defendants were bad actors engaged in a
22   conspiracy to knowingly advertise unlawful (as opposed to lawful and consenting) activities—
23   regardless of whether the evidence proves beyond a reasonable doubt that they did so. This
24   type of evidence should be precluded. See United States v. Wells, 879 F.3d 900, 923 (9th Cir. 2018)
25   (finding that the government improperly introduced character evidence through expert
26   testimony to argue that defendant acted in accordance with a “bad” character profile).
27           It is a longstanding principle that admission of such character evidence is unfair to the
28   accused. Indeed, more than 70 years ago, the Supreme Court explained that even when such
                                                      3
            MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
            REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
             Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 6 of 10



1    evidence is relevant, which in this case it is not, it must still be excluded because “it is said to
2    weigh too much with the jury and to so overpersuade them as to prejudge one with a bad general
3    record and deny him a fair opportunity to defend against a particular charge.” Michelson v. United
4    States, 335 U.S. 469, 475–76 (1948). For example, in United States v. Derington, the Ninth Circuit
5    found that other acts evidence introduced to show the defendant was “greedy” was inadmissible
6    character evidence not subject to any exception.         229 F.3d 1243, 1247 (9th Cir. 2000).
7    Backpage’s alleged notoriety, which would reflect an immoral or “bad” character in the eyes of
8    the jurors, is the type of reputational evidence that when imputed to the Defendants will
9    negatively and unfairly color the jury’s view of the actual evidence offered in support of the
10   charges.
11          Moreover, the government does not charge Defendants with any sex trafficking offenses,
12   and Backpage is not a named defendant. See generally Dkt. 230. Yet, rather than presenting
13   evidence about particular business enterprises and the Defendants’ intent to facilitate those
14   business enterprises, the improper character testimony would encourage the jury to impute
15   specific intent to facilitate the charged crimes based on allegations of a third party’s uncharged
16   crimes. See United States v. Hernandez, 859 F.3d 817, 819, 823 (9th Cir. 2017) (where government
17   introduced evidence of uncharged criminal acts, there was “a serious risk that the jury might
18   impute the willfulness to commit an uncharged crime to that required to prove the mens rea for
19   the charged crime”). The government must meet its burden of proving criminal liability,
20   including knowledge and intent, for each defendant without relying on improper character
21   evidence.   Therefore, character evidence concerning Backpage, which will necessarily be
22   imputed on Defendants, should be precluded at trial.
23          E.      Evidence or argument related to Backpage’s alleged reputation as a
                    leading source of illegal sexual service advertisement should be precluded
24                  as improper opinion testimony.
25          Introducing evidence of Backpage’s alleged reputation would also be inadmissible
26   opinion testimony. See Fed. R. Evid. 701-704; Fed. R. Crim. P. 16. If such testimony were
27   presented by a lay person, it would be improper opinion testimony as it would be based on
28   speculation, collective hearsay, and rumors. Nor should such testimony be admissible through
                                                       4
          MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
          REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
             Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 7 of 10



1    a purported expert, because, as a threshold matter, this testimony does not held the trier of fact
2    understand the evidence to determine any fact at issue. Fed. R. Evid. 702(a). But moreover, it
3    is inconceivable how a purported expert would have specialized knowledge to testify to
4    Backpage’s alleged reputation, how such testimony could be based on sufficient facts or data
5    and be the product of reliable principles and methods, and how a purported expert could
6    realiably apply principles and methods to the facts of this case. Fed. R. Evid. 702; United States
7    v. Lloyd, 807 F.3d 1128, 1155 (9th Cir. 2015) (district court erred in allowing witness, who had
8    worked in telemarketing, to introduce testimony about “what telemarketers who solicited and
9    closed investments . . . knew about what they were selling and about what the investors were
10   doing and thinking”); United States v. Santini. 656 F.3d 1075 (9th Cir. 2011) (psychiatrist cannot
11   rely on rap sheet to restify that defendant has an “extensive criminal history.”); Fed. R. Evid.
12   701, 703, 704.
13          Furthermore, Federal Rule of Evidence 704(b) prohibits expert witnesses from opining
14   as to “whether the defendant did or did not have a mental state or condition that constitutes an
15   element of the crime charged.” The Ninth Circuit’s en banc decision in United States v. Morales
16   held that this rule prohibits an expert witness from offering testimony from which it necessarily
17   would follow that the defendant had the requisite state of mind to be guilty of the offense. 108
18   F.3d 1031, 1037 (9th Cir. 1997) (en banc). In this case, allowing the government to present
19   testimony that “everyone” knew Backpage was a prostitution site would invade the province of
20   the jury to determine whether the advertisements related to unlawful conduct and whether the
21   defendants intended to facilitate unlawful conduct by publishing such ads. The jury alone must
22   form an opinion on this ultimate issue.
23          F.        Evidence or argument related to Backpage’s alleged reputation as a
                      leading source of illegal sexual service advertisement should be precluded
24                    as unduly prejudicial, confusing the issues, misleading the jury, and
                      wasting time.
25
            Under Rule 403, the Court has discretion to exclude evidence where its probative value
26
     is substantially outweighed by a danger of unfair prejudice, confusion of issues, misleading the
27
     jury, causing undue delay, and wasting time. Fed. R. Evid. 403. If the evidence is only of “very
28
                                                      5
          MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
          REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
              Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 8 of 10



1    slight (if any) probative value, it’s an abuse of discretion to admit it if there’s even a modest
2    likelihood of unfair prejudice or a small risk of misleading the jury.” United States v. Preston, 873
3    F.3d 829, 841 (9th Cir. 2017) (holding that admission of evidence of defendant’s sexual interest
4    in children invited the jury to improperly infer his propensity to sexually abuse children). For
5    example, in cases involving character evidence, the Supreme Court determined that “its
6    disallowance tends to prevent confusion of issues, unfair surprise and undue prejudice.”
7    Michelson, 335 U.S. at 475–76.
8            As discussed above, because Backpage is not on trial and Backpage’s alleged reputation
9    does not prove anything about what any of the Defendants knew or intended, introducing
10   evidence regarding Backpage’s reputation would be highly prejudicial as it would cause the jury
11   to assume that it and its operators were bad actors who knowingly and intentionally advertised
12   illicit sexual services rather than weighing the specific evidence concerning the crimes charged
13   in the indictment. This is precisely the type of evidence Rule 403 is intended to exclude. Martin,
14   796 F.3d at 1105 (explaining that unduly prejudicial bad acts should be excluded under 403
15   “even when relevant on some issue”).
16           G.      Conclusion.
17           For the foregoing reasons, Defendants request that the Court grant their Motion and
18   preclude the government from offering, introducing, or presenting references, comments,
19   testimony, documents, evidence, or arguments concerning Backpage’s alleged reputation as a
20   leading source of illegal sexual services advertisements.
21
     RESPECTFULLY SUBMITTED this 17th day of April 2020,
22
23                                                              BIENERT | KATZMAN PC
                                                                s/ Whitney Z. Bernstein
24                                                              Thomas H. Bienert, Jr.
                                                                Whitney Z. Bernstein
25                                                              Attorneys for James Larkin
26
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (January
27   2020) § II (C) (3), Whitney Z. Bernstein hereby attests that all other signatories listed, and on whose behalf
     this filing is submitted, concur in the filing’s content and have authorized its filing.
28
                                                            6
           MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
           REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
      Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 9 of 10



1                                           LIPSITZ GREEN SCIME CAMBRIA LLP
                                            s/ Paul J. Cambria, Jr.
2                                           Paul J. Cambria, Jr.
3                                           Erin McCampbell Paris
                                            Attorneys for Michael Lacey
4
                                            BIRD MARELLA BOXER WOLPERT
5                                           NESSIM DROOKS LINCENBERG AND
6                                           RHOW PC
                                            s/ Ariel A. Neuman
7                                           Gary S. Lincenberg
                                            Ariel A. Neuman
8
                                            Gopi K. Panchapakesan
9                                           Attorneys for John Brunst
10                                          FEDER LAW OFFICE PA
11                                          s/ Bruce Feder
                                            Bruce Feder
12                                          Attorneys for Scott Spear
13                                          DAVID EISENBERG PLC
14                                          s/ David Eisenberg
                                            David Eisenberg
15                                          Attorneys for Andrew Padilla
16                                          JOY BERTRAND ESQ LLC
17                                          s/ Joy Bertrand
                                            Joy Bertrand
18                                          Attorneys for Joye Vaught
19
20
21
22
23
24
25
26
27
28
                                        7
     MOTION IN LIMINE TO PRECLUDE EVIDENCE REGARDING BACKPAGE.COM’S ALLEGED
     REPUTATION AS A LEADING SOURCE OF ILLEGAL SEXUAL SERVICE ADVERTISEMENTS
               Case 2:18-cr-00422-SMB Document 927 Filed 04/17/20 Page 10 of 10



1                                     CERTIFICATE OF SERVICE
2              I hereby certify that on April 17, 2020, I electronically transmitted the attached document
3    to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
4    Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
5    record.
6
                                                    /s/ Toni Thomas
7                                                   Toni Thomas
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            CERTIFICATE OF SERVICE
